ORDER
The Government’s unopposed motion to amend the opinion is GRANTED. The opinion published at 451 F.3d 578 (9th Cir.2006) is amended to delete all mentions of the name “Keith Vercauteren.” Accordingly, the phrase “In September 2003, Assistant United States Attorney Keith Ver-cauteren (‘AUSA Vercauteren’) ...” shall be amended to read, “In September 2003, an Assistant United States Attorney (‘the AUSA’) ...” All subsequent references to *984“AUSA Vereauteren” shall be amended to read, “the AUSA.”